Title: To John Adams from Silas Talbot, 9 July 1799
From: Talbot, Silas
To: Adams, John



Sir
On board the Constitution Frigate 9th. July 1799

The foregoing sheets contain exact copies (as I believe) of my Commission in the Navy the last War, an Official notice of my Appointment under the present form of Goverment, the letter of Suspension of my pay as Captain, and some Correspondence between the Honorable the Secretary of the Navy & myself on the subject of Seniority—But considerable conversation has taken place Between the Secretary and myself on that subject, at which times, I gave him to understand that neither my honor, or reputation would permit me to be commanded by Captain Truxton, because he was in fact a Junior Officer, but at the same time I told him, that I had no desire to give him, the President or any Captain in the Navy, the least uneasiness that he had my consent, to strike my name from the list of appointments, if it should be found necessary or convenient, and I must now Observe to your excellency, that Notwithstanding I have got the Command, of so fine a Ship as the Constitution yet I will freely relinquish my present Station and retire to private life, if there is a desire from Political or any other motives whatever, to place Captain Truxton over me, and I shall be silent on the Occasion—But at the same time I cannot sacrifice, the little reputation I have in the world, as an Officer, by accepting a Commission, that would inevitably compel me to Yield, that grade or relative rank which no Officer can do, and preserve his Honor, in or out of Service. I am free to grant that Captain Truxton has much merit—and I trust that I have some small share also—he has bravely engaged; and Captured an Enemy’s Frigate Somewhat near his own force, this was certainly a briliant action, for which he Justly deserves; & and has received great praise.—I have done some things, that were perhaps thought at the time, equally clever, and if the rules of Delicacy would Allow a detail of them, they might easily brought to View, and I should glory in the Comparison
I have the honor to be with the most / perfect respect / Sir, your Obededient Servant

Silas Talbot